Opinion bt
Henderson, J.,
The question for determination in the court below was the amount of damage which the plaintiff sustained by reason of the change of grade of two of the borough streets at the intersection of which the plaintiff owned a lot. The extent of the injury was to be ascertained by a consideration of the value of the property before and after the improvement, and evidence was introduced on this point in support of the contentions of the respective parties. Objection was made to the admissibility of the plaintiff’s testimony because he had not qualified as an expert on the value of real estate. He was not examined in chief, however, in regard to the market value of his property before and after the alleged injury but only testified as to the amount of damage which he had sustained. It was said in Michael v. Crescent Pipe Line Co., 159 Pa. 99, that market value is a price fixed in the mind of the witness *267from a knowledge of what lands are generally held at for sale and at which they are sometimes sold bona fide in the neighborhood. This necessarily implies a knowledge of the land, its quantity, condition and the uses to wrhich it may reasonably be applied. The general selling price is not to be shown by evidence of particular sales of similar property, but from a conclusion based on sales which may have been made or on the prices at which property is held in the neighborhood by the owners. These qualifications we think were fairly exhibited by the plaintiff. He had been the owner and occupant of the premises in question for eighteen years. He knew its cost, its improvements, and the prices at which his neighbors held their property. He had observed sales of land in the neighborhood during the years in which he had lived there and would naturally form an estimate of the value of his own property from such data although he may not have been able to name the figure at which more than one property was sold at about the time when these streets were graded. A man owning and occupying his own home for many years and hearing estimates of the value of their property by other owners in the vicinity is ordinarily well qualified to estimate the value of his own property. It would be difficult to find a person of ordinary intelligence who had owned a house and lot for a considerable period who had not an. opinion as to its value, based on information of comparative values in the neighborhood. But it is not necessary to rest the point on the general competency of the witness, for his testimony in chief was limited to the relative value of the property before and after the change and this was held in Dawson v. Pittsburg, 159 Pa. 317, to be competent. In that case the witness could not state the price at which property in that neighborhood was held, but the court said: “A man may know the effect on the relative value without being able to fix the actual market price. Such evidence is admissible at least in corroboration of others who may give definite figures.” Other evidence was introduced by the plaintiff showing definitely the market price of the *268property before and after the change of grade, and the plaintiff’s evidence corroborated that testimony. Moreover, on cross-examination the defendant’s counsel obtained from the witness an opinion of the market value of his property before the injury and afterward, and this corresponded with the estimate he had given in chief of the extent of his damage and produced the same effect as to the amount of damage which the evidence objected to in the first assignment of error gave.
The rule that the measure of damages in such cases is the difference in the market value of the property before and after the injury is well established. But the inquiry is not restricted to this single question, for otherwise the jury would not obtain pertinent information as to the soundness of the opinion of the witness. It would become to a great degree a matter of the number of witnesses on each side rather than a determination based on the convincing force of reasons. As estimates of the value of real estate are necessarily matters of opinion and the value of opinion depends on the knowledge and sound judgment of the witness it is important that the jury have such information as would enable them to give due weight to the opinions of the witnesses. For this reason evidence is admissible to show what uses the property was capable of and how such uses have been interfered with; that by the improvement the property has been made inaccessible or less accessible; that it is less adapted to the purposes for which it was held than formerly; for which the party is entitled to be compensated on the ground that a restoration to the original condition as near as may be is a subject of necessary expenditure which may be shown, not for the purpose of a recovery for such expenditure, but as affecting the value before and after the injury. This doctrine was applied in Dawson v. Pittsburg, 159 Pa. 317; Patton v. Philadelphia, 175 Pa. 88; Mead v. Pittsburg, 194 Pa. 392; Shaffer v. Reynoldsville Boro., 44 Pa. Superior Ct. 1; Strathern v. Braddock Boro., 11 Pa. Superior Ct. 1. The latter case was one of a change of grade, the *269effect of which was to leave the property at an elevation above the original grade. Evidence was admitted showing the cost of adjustment of the lot to the new condition, including the building of a retaining wall, and the court charged the jury: "If there was grading to be done in order to put it in marketable shape; or if there was sloping; or if there was a wall to be built those are matters of which it is proper that you should know the cost, but this is with a view of enabling you to determine what the real market value of it was after the improvement was made, after the street was graded. None of these are distinct elements of damages.” This instruction was approved in the opinion of Judge Oklady who said, "A retaining wall or a substituted terrace was necessary to adapt the property to the changes made by the borough on Fifth street, and the evidence, of which complaint is made in the assignments, was carefully restricted by the court.” Evidence of the cost of producing a condition of the property never existing before was excluded in Mead v. Pittsburg, 194 Pa. 392, and Bond v. Philadelphia, 218 Pa. 475. These were cases, however, in which the property involved was below the grade before the improvements were made, and the change was an increase in the elevation of the street. The offer in one case was to prove what it would cost to bring the whole lot up to the new grade and in the other to bring the level of the lot up to the same relative position to the new grade which it formerly occupied to the old. But the court held that neither of these propositions could be entertained as the new condition was one of degree only. This is not the situation of the appellee, however. His lot was at grade with one of the streets and substantially so with the other except at the angle where the street was one or two feet below the corner of the lot. The cut left the surface about seven feet above the street at the intersection and several feet along the side. In ascertaining what damage the owner sustained it was proper to consider the most economical and advantageous way of preventing further loss and giving him the same enjoyment *270of his property as far as could be done which he formerly had. The proximity of his house to the cut on each street made it important that the bank be retained in order that his damage be kept at the lowest point. The sloughing away of the banks by the action of the elements would produce a continuing loss. Whether this could be prevented by the construction of a retaining wall or by a system of terracing, and what was the best method of saving as much of the surface of the lot as could be preserved, and what would be the cost of such a plan, were proper subjects for consideration in determining the value of the property after the grading was completed and the consequent damage to the plaintiff. The jury was not allowed to consider this subject as a distinct item of damage to be computed with any others which might exist in the case, but was permitted to take it into account in reaching a final conclusion. This was a subject of necessary expenditure for the preservation of the property and the diminution of the plaintiff’s loss. The principle applied in Dawson v. Pittsburg, 159 Pa. 317 and Patton v. Philadelphia, 175 Pa. 88, makes evidence of this character competent. The cost of sloping or terracing or construction of a retaining wall and the erection of steps necessary to make the property available for use at the new grade and with the least loss to the owner was a material fact to be regarded in ascertaining the injury. These cases were followed in Shaffer v. Reynoldsville Boro., 44 Pa. Superior Ct. 1. There, the owner’s property was at grade with the street before the change and was adapted to the uses to which it was then put. The elevation of the street made the property less valuable and required a change to give convenient access to the street. The cost of this change was held to be a proper subject of proof in determining the damage caused by the new grade. Edsall v. Jersey Shore Boro., 220 Pa. 591, involves the question decided in Mead v. Pittsburg and Bond v. Philadelphia, but it is not inconsistent with the cases above cited. If in the opinion of competent witnesses the construction of a low retaining *271wall was the best means of preserving the property from further damage we see no reason why a witness familiar with the cost of the construction of walls should not be permitted to testify as to the expense of such a structure. That is only one of the factors entering into the problem of damage and is admissible not to establish an amount for which the defendant is liable but to aid the jury in ascertaining what the plaintiff's actual loss was, and no reason has been suggested why the witness who is competent to testify about the cost of stone walls must also be an expert on the value of real estate.
We do not attach importance to the matter embraced in the third assignment. The evidence did not fix a particular height of the retaining wall as necessary, and the fact that one witness testified that he thought a wall three feet above the surface of the ground would be sufficient did not prevent the plaintiff from showing the cost of a wall four feet above the ground. The latter witness included in his estimate the height of a coping so that the difference in the height of the walls referred to by the two witnesses was only six inches. And as the wall would then be a considerable distance below the level of the lot it was not error to admit the evidence on that point. Moreover, no objection was made to the testimony on this ground. The objection to the evidence proposed to be offered by the witness related to the competency of evidence to show the cost of a stone wall, but there was no intimation to the court that the evidence was objectionable because the witness testified about a wall four feet high instead of one three feet high. It is to be noticed also that the estimate of this witness was not as high as that of another who based his calculation on a wall three feet high with a six-inch coping on the top, so the defendant was not harmed by the evidence.
The objection that there was no evidence that the borough authorities did any of the grading on either of the streets is well answered in the opinion of the learned trial judge on the motion for judgment non obstante veredicto. *272The plaintiff’s statement contains a declaration that an ordinance was regularly enacted and that the work was done thereunder. To this the defendant pleaded among other things that the thing charged against it was a public improvement made by authority of law and that special benefits were received therefrom. Under the pleadings we do not regard it as necessary that the plaintiff show the enactment of the ordinance. One of the streets was graded and paved by the borough and the other was graded to conform to the grade of the paved street. There is no pretense that it was not a municipal improvement, and the technical objection presented in the fourth assignment ought not to be sustained.
We do not find anything in the record which requires a reversal.
The judgment is affirmed.